ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 20, 1972 (260 So.2d 909) denying petition for writ of certiorari to the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed September 5, 1973, 283 So.2d 41 and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with directions;
Now, therefore, It is Ordered that the judgment of this court entered in this cause on March 20, 1972 is withdrawn and vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the petition for writ of certiorari to the circuit court is granted and the order of the circuit court in this cause dated January 10, 1971 and filed January 11, 1971 denying leave to amend the complaint is quashed, and the cause is remanded to the trial court for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16 subd. b, F.A.R. 32 F.S.A.).